USDC IN/ND case 1:19-cr-00028-HAB-SLC document 71 filed 03/02/21 page 1 of 2


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                FORT WAYNE DIVISION

UNITED STATES OF AMERICA                      )
                                              )
v.                                            )       Cause No. 1:19-CR-28-HAB
                                              )
LAFAYETTE L. CARR                             )

                                    OPINION AND ORDER

       This matter comes before the Court on Defendant’s Motion for Compassionate Release

Due to Danger from the Coronavirus Pursuant to 18 U.S.C. § 3582 (ECF No. 64) and his

supplement to that motion. (ECF No. 67). On the same day the Court received the Defendant’s

supplement, the Government filed its response. The Defendant replied on February 22, 2021, and,

in addition, filed a Motion to Proceed Pro Se (ECF No. 70). Because the Defendant failed to

demonstrate he exhausted his administrative remedies, including pursuing an administrative

appeal, his quest for compassionate release must be denied.

       For most of the life of the COVID-related compassionate release phenomenon, there was

considerable confusion as to whether exhaustion of remedies was jurisdictional, a claims-

processing rule, or wholly unnecessary. That confusion was resolved, at least in this circuit, by the

Seventh Circuit’s decision in United States v. Sanford, 986 F.3d 779 (7th Cir. 2021). There, the

Court answered affirmatively the question of “whether the exhaustion requirement is a mandatory

claim-processing rule and therefore must be enforced when properly invoked.” Id. at 782 (original

emphasis). Where, as here, the Government raises exhaustion as a defense (see ECF No. 68 at 5–

8), a defendant must demonstrate that he has presented his request for release to the warden at his

facility, and either: (1) he has exhausted administrative appeals (if the request was denied); or (2)
USDC IN/ND case 1:19-cr-00028-HAB-SLC document 71 filed 03/02/21 page 2 of 2


he has waited “30 days from the receipt of such a request by the warden of the defendant’s facility”

to seek relief from the Court. 18 U.S.C. § 3582(c)(1)(A).

       Here, Defendant’s supplement demonstrates that on October 28, 2020, he requested

compassionate release from the Warden at FCI Cumberland. On November 20, 2020, the Acting

Warden at the facility denied his request and indicated that the Defendant “may appeal using the

Administrative Remedy process at the institution level within (20) calendar days.” (ECF No. 67 at

2). Defendant has not submitted anything further to the Court demonstrating that he completed the

administrative appeal process available to him. Accordingly, the Court cannot conclude from

Defendant’s filings that he has met the threshold exhaustion requirement.

       Unless and until Defendant exhausts his remedies and demonstrates that exhaustion, the

Court cannot consider the merits of his compassionate release request. Therefore, his motion

requesting compassionate release (ECF No. 64) is DENIED. Defendant’s Motion to Proceed Pro

Se (ECF No. 70) is deemed MOOT as the Defendant is already proceeding in a pro se capacity

before this Court.

       SO ORDERED on March 2, 2021.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 2
